DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-22 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9, 10, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Husveg (WO 2016/186511 A1). 
In regard to claim 1, Husveg discloses a subsea separator vessel (Abstract; page 9, lines 24-25), comprising (Fig. 1; see the corresponding description in page 10, line 24 thru page 11, line 31):
(i) a hull element (an outer body encompassing the separator 1, Fig. 1); and
(ii) a block element (the examiner interpreted the portion of CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1) as “block element”), together forming an enclosed volume of the separator vessel, with at least one flow passage (the flow passage formed along the CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1)), between an outside and the enclosed volume arranged through the block element, with at least one control flow control valve (inlet flow control valve (6, Fig. 1)) positioned in the at least one flow passage within the block element.
It is noted that the limitation “block element” recited in claim 1 does not specify the detailed physical and/or structural feature/description. Consequently, choosing the portion of “CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1)” as the “block element” is considered prima facie obvious because this simply involves selecting a certain portion of subsea separator vessel as a specific “block element” in the overall context of a known subsea separator vessel taught by Husveg.  

In regard to claim 2, Husveg discloses all flow passages (CHOCK SEPARATOR inlet (2, Fig. 1), SAND outlet (8, Fig. 1) and WATER outlet (5h2, Fig. 1)) between the outside and the enclosed volume comprises at least a part of the flow passage arranged through the block element (see Fig. 1 along with the discussion regarding claim 1).

In regard to claim 3, Husveg discloses wherein the control valve (CHOCK SEPARATOR inlet (2, Fig. 1) in conjunction with the inlet flow control valve (6, Fig. 1)) for the flow passages connecting the enclosed volume with the outside are arranged within the block element (see Fig. 1 along with the discussion regarding claim 1).

In regard to claim 4, Husveg discloses at least one flow passage (the flow passage through CHOCK SEPARATOR inlet (2, Fig. 1), inlet flow control valve (6, Fig. 1) and Valve stem) run through the block element with a control flow control valve (inlet flow control valve (6, Fig. 1)), and further through a pipe element (Valve stem, Fig. 1) connected to the block element which pipe element in the opposite end is connected to an opening in the hull element into the enclosed volume (please refer to Fig. 1 that shows one end extension of the pipe element (Valve stem, Fig. 1) is connected to the outside of enclosed volume of the subsea separator vessel (1, Fig. 1) and the other end of the pipe element (Valve stem, Fig. 1) is connected to the inside of the enclosed volume of the subsea separator vessel (1, Fig. 1)). 

In regard to claim 6, Husveg discloses a subsea separator vessel (Abstract; page 9, lines 24-25), comprising (Fig. 1; see the corresponding description in page 10, line 24 thru page 11, line 31):
(i) a hull element (an outer body encompassing the separator 1, Fig. 1); and
(ii) a first block element (the examiner interpreted the portion of CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1) as “a first block element”), a second block element (the examiner interpreted the portion of OIL outlet (5h1, Fig. 1) and GAS outlet (51, Fig. 1) along with the top surface of the subsea separator vessel (1, Fig. 1) as “a second block element”), flow control valves (inlet flow control valve (6, Fig. 1)) and tubes (the tubes connected to the SAND outlet (8, Fig. 1), the WATER outlet (5h2, Fig. 1), the OIL outlet (5h1, Fig. 1) and the GAS outlet (51, Fig. 1), respectively), wherein said blocks are integral with the hull (see Fig. 1 showing integration of the hull element and the first and the second block elements).
It is noted that the limitation “two blocks” recited in claim 6 does not specify the detailed physical and/or structural feature/description. Consequently, choosing the portion of CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1) as “a first block element”, and choosing the portion of OIL outlet (5h1, Fig. 1) and GAS outlet (51, Fig. 1) along with the top surface of the subsea separator vessel (1, Fig. 1) as “a second block element” is considered prima facie obvious because this simply involves selecting a certain portion of subsea separator vessel as a specific “first block element” or “second block element” in the overall context of a known subsea separator vessel taught by Husveg.  

In regard to claims 8 and 9, Husveg discloses the subsea separator vessel comprising the single block and the second block is manufactured (page 1, lines 5-9) which directed the feature of “machines” as recited. Husveg discloses the subsea separator vessel is a chock valve separator (page 1, lines 5-9). 

In regard to claim 10, Husveg discloses the block element comprises a single block (the portion of “CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1)” is considered as a single block) integrated in the hull element, said single block being provided with external outlet tubes (OIL Outlet 5h1, Fig. 1 and GAS Outlet 5l, Fig. 1) along with the internal flow lines that is attached to the OIL Outlet 5h1, Fig. 1 and GAS Outlet 5l, Fig. 1 respectively.
Husveg does not explicitly discloses the feature of the outlet and internal lines equipped with respective flow control valves.  
However, since Husveg discloses the presence of inlet flow control valve (6, Fig. 1) and Hydraulic actuator (6a, Fig. 1) in order to control the flow of the input and output fluid (page 10, line 23 thru page 11, line 5), in light of teachings from Husveg, in its entirety, one skilled in the art would have had a motivation and reasonable expectation of success of installing respective flow control valves for the outlet and internal lines. 

In regard to claims 12 and 13, Husveg discloses the single block (the portion of CHOCK SEPARATOR inlet (2, Fig. 1) along with inlet flow control valve (6, Fig. 1) and Valve stem in Fig. 1, SAND outlet (8, Fig. 1), and WATER outlet (5h2, Fig. 1) along with the bottom surface of the subsea separator vessel (1, Fig. 1)) is manufactured (page 1, lines 5-9) which directed the feature of “machines” as recited. Husveg discloses the subsea separator vessel is a chock valve separator (page 1, lines 5-9). 

In regard to claim 22, Husveg discloses an orientation of the subsea separator vessel (1, Fig. 1) is vertical (please refer to Fig. 1 the configuration of the subsea separator vessel).

Relevant Prior Arts 
In addition to the Husveg (WO 2016/186511 A1) reference, for recordation purposes, the examiner present the relevant prior art set forth below.
A pertinent prior art to Wright et al. (US 8,413,725 B2) discloses a subsea separator, comprising: (i) a housing having an inlet for receiving a fluid mixture, a non-gaseous fluid outlet located along the housing at a point lower than the inlet, and a gas outlet located along the housing at a point higher than the inlet; (ii) baffle type members located within the housing for acting on fluid entering the housing; and (iii) ball valve assembly located within the housing and in communication with the gas outlet for preventing non-gaseous fluid from exiting the housing through the gas outlet, the ball valve assembly being operationally configured to open and seal the gas outlet based on the volume of non-gaseous fluid within the separator; wherein the separator is operationally configured to operate under vacuum.
Other pertinent prior art to Varanasi et al. (US 2010/0326922 A1) discloses an oil-water subsea separation vessel comprising: (a) at least one inlet for introducing an oil-water mixture; (b) a flow path for conducting the oil-water mixture; (c) at least one oil-water separation structure having a multifunctional surface, the structure being located within the flow path; and
(d) at least one fluid outlet; wherein the multifunctional surface is superhydrophobic with respect to water, and either oleophilic or superoleophilic with respect to oil.
Other pertinent prior art to Malaspina et al. (WO 2015/188850 A1) discloses a gas-liquid and liquid-liquid gravity subsea separator which comprises a main body having a substantially spherical shape and de­fining an internal volume comprising a first, gas-liquid, separation zone and a second, liquid-liquid, separation zone. The main body comprises a feed inlet, a gas outlet, a first liquid outlet and a second liquid outlet, the feed inlet being positioned on the top of said main body and comprising an inlet pipe vertically protruding inside said main body toward its center and ex­tending in said first, gas-liquid, separation zone and in said second, liquid-liquid, separation zone. 
Other pertinent prior art to Ilstad et al. (US 8,597.506 B2) discloses a subsea gravity separator comprising a vessel having a shell which defines a cylindrical tubular portion and closure portions at both ends of the tubular portion, the vessel further having a fluid inlet port and at least two fluid outlet ports, wherein the tubular portion has an inner diameter of at least
2 m and an axial length of at least 10 m, wherein the shell is a sandwich shell which is dimensioned to provide for a predetermined collapse resistance of at least 30 MPa and comprises an inner steel layer, an outer steel layer and a concrete layer supported between the inner steel layer and the outers steel layer providing composite action between the inner and the outer steel layer.
Claim Objections
Claims 5, 7, 11 and 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 5 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5, 7, 11 and 14-21.  The concept of a subsea separator vessel, comprising: (i) a hull element; and (ii) a block element, together forming an enclosed volume of the separator vessel, with at least one flow passage between an outside and the enclosed volume arranged through the block element, with at least one flow control valve positioned in the at least one flow passage within the block element, wherein the block element comprises an additional flow passage connecting two of the flow passages, connected to the enclosed volume, within the block element, which additional flow passage comprises an additional flow control valve, is considered novel.
The cited prior arts, alone or in combination, do not teach or suggest a subsea separator vessel, comprising: (i) a hull element; and (ii) a block element, together forming an enclosed volume of the separator vessel, with at least one flow passage between an outside and the enclosed volume arranged through the block element, with at least one flow control valve positioned in the at least one flow passage within the block element, wherein the block element comprises an additional flow passage connecting two of the flow passages, connected to the enclosed volume, within the block element, which additional flow passage comprises an additional flow control valve, as recited in claim 5 (or claims 7, 11 and 14-21) of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772